           Case 2:21-cv-02438-MSN-atc Document 1-2 Filed 06/29/21 Page 1 of 6                                          PageID 34
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION


                                              DISMISSAL AND NOTICE OF RIGHTS
To:   Davin D. Clemons                                                              From:   Memphis District Office
      603 Denmark Drive                                                                     1407 Union Avenue
      Unit 201                                                                              Suite 900
      Memphis, TN 38103                                                                     Memphis, TN 38104


                           On behalf of person(s) aggrieved whose identity is

                           CONFIDENTIAL (29 CFR §1601.7(a))

EEOC Charge No.                               EEOC Representative                                                  Telephone No.

                                              Tommye L. Cooper,
490-2020-01426                                Investigator                                                         (901) 544-0086

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.



                Your allegations did not involve a disability as defined by the Americans With Disabilities Act.



                The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.



                Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                discrimination to file your charge


       X        The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                determination about whether further investigation would establish violations of the statute. This does not mean the
                claims have no merit. This determination does not certify that the respondent is in compliance with the statutes. The
                EEOC makes no finding as to the merits of any other issues that might be construed as having been raised by this
                charge.

                The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.



                Other (briefly state)


                                                       - NOTICE OF SUIT RIGHTS -
                                                 (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send
you. You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court.
Your lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge
will be lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3
years) before you file suit may not be collectible.
                                                                  On behalf of the Commission


                                                                   Tommye L. Cooper for                        March 31, 2021
Enclosures(s)                                                                                                            (Date Issued)
                                          Edmond C. Sims, Jr.
                                          Acting District Director
      Case 2:21-cv-02438-MSN-atc
                          Edmond C.Document
                                    Sims, Jr. 1-2 Filed 06/29/21 Page 2 of 6   PageID 35
                              Acting District Director


cc:   Kimberly Taylor
      Interim HRBP Manager
      CITY OF MEMPHIS
      125 North Main Street
      Memphis, TN 38103
     Case 2:21-cv-02438-MSN-atc Document 1-2 Filed 06/29/21 Page 3 of 6                                           PageID 36
Enclosure with EEOC
Form 161 (11/2020)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC
                          (This information relates to filing suit in Federal or State court under Federal law.
                 If you also plan to sue claiming violations of State law, please be aware that time limits and other
                        provisions of State law may be shorter or more limited than those described below.)

PRIVATE SUIT RIGHTS           -- Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                 the Genetic Information Nondiscrimination Act (GINA), or the Age
                                 Discrimination in Employment Act (ADEA):
In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge
within 90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once
this 90-day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you
intend to consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its
envelope or record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any
question that you did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date
this Notice was issued to you (as indicated where the Notice is signed) or the date of the postmark or record
of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the
appropriate State court is the general civil trial court.) Whether you file in Federal or State court is a matter for
you to decide after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that
contains a short statement of the facts of your case which shows that you are entitled to relief. Your suit may
include any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to
the matters alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice
occurred, but in some cases can be brought where relevant employment records are kept, where the
employment would have been, or where the respondent has its main office. If you have simple questions, you
usually can get answers from the office of the clerk of the court where you are bringing suit, but do not expect
that office to write your complaint or make legal strategy decisions for you.
PRIVATE SUIT RIGHTS           -- Equal Pay Act (EPA):
EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment:
back pay due for violations that occurred more than 2 years (3 years) before you file suit may not be
collectible. For example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you
should file suit before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit
for filing an EPA suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA
referred to above. Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to
suing on the EPA claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay
recovery period.
ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:
If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having
jurisdiction in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such
assistance must be made to the U.S. District Court in the form and manner it requires (you should be prepared to
explain in detail your efforts to retain an attorney). Requests should be made well before the end of the 90-day
period mentioned above, because such requests do not relieve you of the requirement to bring suit within 90 days.
ATTORNEY REFERRAL AND EEOC ASSISTANCE                        -- All Statutes:
You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have
any questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need
to inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and
provide your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all
charge files are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to
review the charge file, please make your review request within 6 months of this Notice. (Before filing suit, any
request should be made within the next 90 days.)
                IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
        Case 2:21-cv-02438-MSN-atc Document 1-2 Filed 06/29/21 Page 4 of 6   PageID 37




Enclosures(s)



cc:
       Case 2:21-cv-02438-MSN-atc Document 1-2 Filed 06/29/21 Page 5 of 6 PageID 38
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and appendix,
a n d o t h e r A D A re l a t e d p u b l i c a t i o n s , a v a i l a b l e a t h t t p : / / w w w. e e o c . g o v / l a w s / t y p e s /
disability_regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

 ➢ The limitations from the impairment no longer have to be severe or significant for the impairment to
   be considered substantially limiting.
 ➢ In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a body system.
 ➢ Only one major life activity need be substantially limited.
 ➢ With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
   measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
   considered in determining if the impairment substantially limits a major life activity.
 ➢ An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
 ➢ An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
   months.

“Regarded as” coverage:
 ➢ An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
 ➢ “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
 ➢ The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
 ➢ A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    “regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
       Case 2:21-cv-02438-MSN-atc Document 1-2 Filed 06/29/21 Page 6 of 6 PageID 39
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
